JONES, J.
1. The only authority given an individual to institute an action in quo warranto is found in Section 12307, General Code. Under its provisions one claiming title to a public office may bring such action in his private capacity.
2. Section 2, Article IV, of our Constitution, as amended in 1912, merely confers original jurisdiction in quo warranto upon this court; it grants no power of invocation, but safeguards the remedy only where the law empowers its exercise.
Writ denied.
Marshall, C. J., Matthias and Day, JJ., concur.
Wanamaker, Robinson and Allen, JJ., took no part in the consideration or decision of the case.